United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-10706
                        Conference Calendar


FREDERICK ASBERRY,

                          Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA; CHAD E. MEACHAM; RENEE HARRIS;
BRYAN WALTERS; JOHN MCBRYDE,

                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:04-CV-283-Y
                      --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Frederick Asberry, federal prisoner # 29141-077, was

convicted of conspiracy to distribute cocaine base and was

sentenced to life in prison.   Asberry filed a complaint naming

the United States, a federal district court judge, two assistant

U.S. attorneys, and a private attorney as defendants to his

allegations that his conviction was invalid and that he had been

kidnaped and falsely imprisoned.   Asberry sought damages in

excess of $100,000.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10706
                                 -2-

     The district court allowed Asberry to proceed in forma

pauperis (IFP), construed the complaint seeking damages as a

civil rights action, and dismissed all of the claims under 28

U.S.C. § 1915A(b)(1) and 28 U.S.C. § 1915(e)(2)(B).     Asberry

argues that his complaint was not a civil rights complaint but

was a motion under FED. R. CIV. P. 60(b) challenging his criminal

conviction.   This argument is meritless.    Asberry has not

addressed any of the district court findings or conclusions

supporting the dismissal of his claims.      As Asberry has failed to

address the relevant issues on appeal, he has waived them.        See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); see also

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).

     The appeal of the district court’s dismissal of Asberry’s

civil action lacks arguable merit and is DISMISSED as frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.

     Asberry is cautioned that the district court's dismissal of

his complaint and this court's dismissal of his appeal count as

two strikes under 28 U.S.C. § 1915(g).      See Adepegba v. Hammons,

103 F.3d 383, 385-87 (5th Cir. 1996).      If Asberry accrues three

strikes, he will not be able to proceed IFP in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.